 

Exhibit 10.5

 

AGREEMENT REGARDING

REPAYMENT OF BRIDGE NOTE

 

THIS AGREEMENT REGARDING REPAYMENT OF BRIDGE NOTE is made and entered into as of
the 16th day of April 2003 (this “Agreement”), by and among OVERHILL FARMS,
INC., a Nevada corporation (the “Company”), OVERHILL L.C. VENTURES, INC., a
California corporation (“Overhill Ventures”), LEVINE LEICHTMAN CAPITAL PARTNERS
II, L.P., a California limited partnership (the “Purchaser”), and PLEASANT
STREET INVESTORS, LLC, a California limited liability company (the “New Senior
Lender”).

 

R E C I T A L S

 

A. The Company, the entities from time to time parties thereto as Guarantors
(including Overhill Ventures) and the Purchaser are parties to that certain
Amended and Restated Securities Purchase Agreement dated as of October 29, 2002
(the “First Amended and Restated Securities Purchase Agreement”), pursuant to
which, among other things, (i) the parties thereto amended and restated the
Original Securities Purchase Agreement, the Original Note, the Original Warrant
and certain other Original Investment Documents and (ii) the Purchaser consented
to the Spin-Off Related Matters, all on the terms and subject to the conditions
set forth in the First Amended and Restated Securities Purchase Agreement and
the other Investment Documents.

 

B. Pursuant to a First Amendment to Securities Purchase Agreement dated as of
April 4, 2003 (the “First Amendment”), (i) the Purchaser waived certain
Specified Events of Default (as defined therein), (ii) the Company issued and
sold to the Purchaser, and the Purchaser purchased from the Company, that
certain Secured Senior Subordinated Bridge Note dated April 4, 2003, in the
principal amount of $3,000,000 (the “April 2003 Bridge Note”), and the April
2003 Shares and (iii) the parties amended the First Amended and Restated
Securities Purchase Agreement, all on the terms and subject to the conditions
set forth therein. The outstanding principal balance of the April 2003 Bridge
Note as of the date hereof is $3,000,000 (the “Bridge Note Principal”). Unless
otherwise indicated, all capitalized terms used and not defined herein have the
meanings set forth in the First Amended and Restated Securities Purchase
Agreement, as amended by the First Amendment.

 

C. Concurrently herewith, the New Senior Lender, as the assignee of Union Bank
of California, N.A. (“UBOC”), the Company and Overhill Ventures are entering
into a Second Amended and Restated Loan and Security Agreement dated of even
date herewith (the “New Senior Loan Agreement”) pursuant to which, among other
things, the parties thereto are amending and restating the Amended and Restated
Loan and Security Agreement dated as of October 29, 2002, as previously amended,
among the Company, Overhill Ventures and UBOC, and the New Senior Lender is
making additional loans to the Company, all on the terms and subject to the
conditions set forth therein.



--------------------------------------------------------------------------------

 

D. The parties hereto wish to memorialize their understanding and agreement with
respect to the deemed repayment of the Bridge Note Principal with certain
proceeds borrowed by the Company under the New Senior Loan Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Deemed Repayment of April 2003 Bridge Note; Borrowed Senior Term A Loan
Proceeds. The parties hereby acknowledge and agree that, simultaneously with the
closing of the New Senior Loan Agreement, and without any action on the part of
any party hereto: (a) $3,000,000 of proceeds from the Senior Term A Loan (the
“Borrowed Senior Term A Loan Proceeds”) shall be deemed to have been borrowed by
the Company to repay the Bridge Note Principal in full, (b) the Company shall be
deemed to have paid the Borrowed Senior Term A Loan Proceeds to the Purchaser in
full payment and satisfaction of the Bridge Note Principal, (c) the Purchaser
shall be deemed to have received the Borrowed Senior Term A Loan Proceeds and
applied such Proceeds to the Bridge Note Principal, (d) subject to Section 2
below, the April 2003 Bridge Note shall be deemed satisfied and canceled (and
Purchaser shall, at or promptly following such closing, deliver the original
April 2003 Bridge Note marked “paid in full” to the Company) and (e) immediately
following the closing, the Senior Term A Note shall evidence in part the
Borrowed Senior Term A Loan Proceeds used to repay the Bridge Note Principal.

 

2. Accrued Interest on April 2003 Bridge Note. All accrued interest under the
April 2003 Bridge Note remaining unpaid through and including the Effective Date
shall be paid by the Company pursuant to Section 5.10 of the Securities Purchase
Agreement.

 

3. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California, excluding the conflicts
or choice of law principles.

 

4. Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the Assignor, the Assignee and their respective successors and
assigns.

 

5. Headings. The headings in this Agreement are for convenience and reference
only and neither in any way define, limit, or describe the scope or interest of
this Agreement no in any way affect this Agreement.

 

6. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile transmission, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument.

 

7. Investment Document. This Agreement constitutes an Investment Document.

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the first date written above.

 

COMPANY

   

OVERHILL FARMS, INC., a Nevada

corporation

By:

 

/s/ James Rudis

--------------------------------------------------------------------------------

   

James Rudis

President and Chief Executive Officer

OVERHILL VENTURES

OVERHILL L.C. VENTURES, INC., a

California corporation

By:

 

/s/ James Rudis

--------------------------------------------------------------------------------

   

James Rudis

President and Chief Executive Officer

PURCHASER

   

LEVINE LEICHTMAN CAPITAL PARTNERS II, L.P., a California limited partnership

By:

 

LLCP California Equity Partners II, L.P., a

California limited partnership, its General Partner

   

By:

 

Levine Leichtman Capital Partners, Inc.,

       

a California corporation, its General

Partner

       

By:

 

/s/ Steven E. Hartman

--------------------------------------------------------------------------------

           

Steven E. Hartman

Vice President

   

NEW SENIOR LENDER

   

PLEASANT STREET INVESTORS, LLC

a California limited liability company

   

By:

 

Levine Leichtman Capital Partners, Inc.,

its Manager

       

By:

 

/s/ Steven E. Hartman

--------------------------------------------------------------------------------

           

Steven E. Hartman

Vice President

 

-3-